In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Johnson, J.), dated November 17, 2004, which, upon a jury verdict in favor of the defendants and against her on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
At trial, the plaintiff conceded that if the defendant driver had a green light there would be an issue as to the applicability of the emergency doctrine. As the Supreme Court properly observed, there was conflicting evidence as to whether the defendant driver had a green light, so the issue of the applicability of the emergency doctrine was a question for the jury. In view of the plaintiffs concession, she may not complain on appeal of the Supreme Court’s instruction on the emergency doctrine to which, in any event, she did not make a postcharge objection.
The verdict was not against the weight of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]; see generally Nicastro v Park, 113 AD2d 129 [1985]). Schmidt, J.P., Crane, Spolzino and Covello, JJ., concur.